COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00193-CV


Noordin Poonjani, Showket                  §    From the 211th District Court
Panjwani, and 1st Nations Fastop
Marketing, Inc.
                                           §    of Denton County (2013-30033-211)
v.

                                           §    June 4, 2015
Zainab Kamaluddin, as the Trustee
of The Abdulhameed and Zainab
Kamaluddin Family Trust                    §    Opinion by Chief Justice Livingston


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Noordin Poonjani, Showket Panjwani,

and 1st Nations Fastop Marketing, Inc. shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Terrie Livingston
                                          Chief Justice Terrie Livingston